 4:18-cr-03123-JMG-CRZ Doc # 64 Filed: 06/23/20 Page 1 of 1 - Page ID # 140



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                          4:18-CR-3123
    vs.
                                                       ORDER
MIGUEL LUNA,
                Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          63) is granted.

    2.    Defendant Miguel Luna’s sentencing is continued to August 13,
          2020, at 1:30 p.m., before the undersigned United States District
          Judge, in Courtroom No. 1, Robert V. Denney United States
          Courthouse and Federal Building, 100 Centennial Mall North,
          Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 23rd day of June, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
